--------------------------------------------------------------------------------

Exhibit 10.4

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           THIS
WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THESE
SECURITIES MAY NOT BE PLEDGED AS COLLATERAL.  THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 


 
ST. BERNARD SOFTWARE, INC.
 
WARRANT
 
Warrant No. [  ]
Date of Original Issuance: [             ], 2010



 
ST. BERNARD SOFTWARE, INC., a Delaware corporation (the “Company”), hereby
certifies that, for value received, [Purchaser] or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to that number of shares
of common stock, $0.01 par value per share (the “Common Stock”), of the Company
as is determined in accordance with the following sentence (each such share, a
“Warrant Share” and all such shares, the “Warrant Shares”) at an exercise price
equal to $1.10 per share (as adjusted from time to time as provided in
Section 9, the “Exercise Price”), at any time and from time to time from and
after the date hereof and through and including July 30, 2014 (the “Expiration
Date”), and subject to the terms and conditions contained herein.  The maximum
number of Warrant Shares issuable pursuant to this Warrant shall be equal to the
product of (A) (i) the aggregate principal amount of the Note issued to the
Holder of this Warrant on the date hereof pursuant to that certain Securities
Purchase Agreement, dated as of July 28, 2010, to which the Company and such
Holder are parties (the “Purchase Agreement”), divided by (ii) the aggregate
principal amount of all Notes issued pursuant to the Purchase Agreement (the
principal amount of each Note included in this calculation to be equal to the
principal amount of such Note on the date of issuance of such Note), multiplied
by (B) 210,111 shares of Common Stock.
 
1.           Definitions.  In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein shall have the
meanings given to such terms in the Purchase Agreement.
 

 
 

--------------------------------------------------------------------------------

 

2.           Registration of Warrant.  The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
3.           Registration of Transfers.  The Company shall register the transfer
of any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto duly completed and signed,
to the Company at its address specified herein, subject to any and all terms and
provisions and restrictions on transfer set forth in the Purchase
Agreement.  Upon any such registration or transfer, a new Warrant to purchase
Common Stock, in substantially the form of this Warrant (any such new Warrant, a
“New Warrant”), evidencing the portion of this Warrant so transferred shall be
issued to the transferee and a New Warrant evidencing the remaining portion of
this Warrant not so transferred, if any, shall be issued to the transferring
Holder. The acceptance of the New Warrant by the transferee thereof shall be
deemed the acceptance by such transferee of all of the rights and obligations of
a holder of a Warrant.
 
4.           Exercise and Duration of Warrants.  This Warrant shall be
exercisable by the registered Holder at any time and from time to time on or
after the date hereof to and including the Expiration Date.  At 5:00 p.m.,
pacific time, on the Expiration Date, the portion of this Warrant not exercised
prior thereto shall be and become void and of no value.
 
5.           Delivery of Warrant Shares.
 
(a)           To effect exercises hereunder, the Holder shall deliver the
executed Exercise Notice to the Company and the Warrant at its address for
notice set forth herein and upon payment of the Exercise Price multiplied by the
number of Warrant Shares that the Holder intends to purchase hereunder, the
Company shall promptly (but in no event later than five Trading Days after the
Exercise Date (as defined herein)) issue and deliver to the Holder, a
certificate for the Warrant Shares issuable upon such exercise, which, unless
otherwise required by the Purchase Agreement or applicable law, shall be free of
restrictive legends.  The Company shall, upon request of the Holder and if no
restrictive legend is required to appear on any physical certificate if issued,
use its best efforts to deliver Warrant Shares hereunder electronically through
the Depository Trust Corporation or another established clearing corporation
performing similar functions,  if available, provided, that, the Company may,
but will not be required to change its transfer agent if its current transfer
agent cannot deliver Warrant Shares electronically through the Depository Trust
Corporation.  An “Exercise Date” means the date on which the Holder shall have
delivered to the Company: (i) the Exercise Notice, appropriately completed and
duly signed and (ii) if such Holder is not utilizing the cashless exercise
provisions set forth in this Warrant, payment of the Exercise Price for the
number of Warrant Shares so indicated by the Holder to be purchased.
 

 
2

--------------------------------------------------------------------------------

 

(b)           If by the third (3rd) Trading Day after an Exercise Date the
Company fails to deliver the required number of Warrant Shares in the manner
required pursuant to Section 5(a), then the Holder will have the right to
rescind such exercise.  If after such third (3rd) Trading Day and prior to the
receipt of such Warrant Shares, the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Shares which the Holder anticipated receiving
upon such exercise (a “Buy-In”), then the Company shall, within three (3)
Trading Days after the Holder’s request and in the Holder’s sole discretion, (i)
pay in cash to the Holder the amount by which (x) the Holder’s total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased exceeds (y) the amount obtained by multiplying (A) the number of
Warrant Shares that the Company was required to deliver to the Holder in
connection with the exercise at issue by (B) the price at which the sell order
giving rise to such purchase obligation was executed, and (ii) at the option of
the Holder, either reinstate the portion of the Warrant and equivalent number of
Warrant Shares for which such exercise was not honored or deliver to the Holder
the number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder.
 
(c)           The Company’s obligations to issue and deliver Warrant Shares in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same.  Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing the Warrant Shares upon exercise of the
Warrant  as required pursuant to the terms hereof.
 
(d)           This Warrant shall be canceled upon its exercise and, if this
Warrant is exercised in part, the Company shall, at the time that it delivers
Warrant Shares to the Holder pursuant to such exercise as provided herein, issue
a New Warrant, and deliver to the Holder a certificate representing such New
Warrant, with terms identical in all respects to this Warrant (except that such
New Warrant shall be exercisable into the number of shares of Common Stock with
respect to which this Warrant shall remain unexercised); provided, however, that
the Holder shall be entitled to exercise all or any portion of such New Warrant
at any time following the time at which this Warrant is exercised, regardless of
whether the Company has actually issued such New Warrant or delivered to the
Holder a certificate therefor.


6.           Charges, Taxes and Expenses.  Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder.  The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.
 
7.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested.  Applicants for a New Warrant under such
circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.  If a New Warrant is requested as a result of a mutilation of this
Warrant, then the Holder shall deliver such mutilated Warrant to the Company as
a condition precedent to the Company’s obligation to issue the New Warrant.
 

 
3

--------------------------------------------------------------------------------

 

8.           Reservation of Warrant Shares.  The Company covenants that it will
at all times reserve and keep available out of the aggregate of its authorized
but unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.
 
9.           Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.
 
(a)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.  Any adjustment made pursuant to clause (i) of
this paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination. If any event requiring an adjustment under this paragraph occurs
during the period that an Exercise Price is calculated hereunder, then the
calculation of such Exercise Price shall be adjusted appropriately to reflect
such event.
 
(b)           Fundamental Transaction.  In case the Company (a) consolidates
with or merges into any other corporation and is not the continuing or surviving
corporation of such consolidation of merger, or (b) permits any other
corporation to consolidate with or merge into the Company and the Company is the
continuing or surviving corporation but, in connection with such consolidation
or merger, the Common Stock is changed into or exchanged for stock or other
securities of any other corporation or cash or any other assets, or (c)
transfers all or substantially all of its properties and assets to any other
corporation, or (d) effects a capital reorganization or reclassification of the
capital stock of the Company in such a way that holders of Common Stock shall be
entitled to receive stock, securities, cash and/or assets with respect to or in
exchange for Common Stock (in any such case, a “Fundamental Transaction”), then,
and in each such case, proper provision shall be made so that, upon the basis
and upon the terms and in the manner provided in this subsection 9(b), the
Holder, upon the exercise of this Warrant at any time after the consummation of
such Fundamental Transaction, shall be entitled to receive (at the aggregate
Exercise Price in effect for all shares of Common Stock issuable upon such
exercise immediately prior to such consummation as adjusted to the time of such
Fundamental Transaction), in lieu of shares of Common Stock issuable upon such
exercise prior to such consummation, the stock and other securities, cash and/or
assets to which such holder would have been entitled upon such consummation if
the Holder had so exercised this Warrant immediately prior thereto (subject to
adjustments subsequent to such corporate action as nearly equivalent as possible
to the adjustments provided for in this Section) (the “Alternate Consideration”)
and if the holders of Common Stock are given any choice as to the securities,
cash or property to be received in a Fundamental Transaction, then the Holder
shall be given the same choice as to the Alternate Consideration it receives
upon any exercise of this Warrant following such Fundamental Transaction.  The
Company shall not effect any such Fundamental Transaction unless prior to or
simultaneously with the consummation thereof, any successor to the Company,
surviving entity or the corporation purchasing or otherwise acquiring such
assets or other appropriate corporation or Person shall assume the obligation to
deliver to the Holder, such Alternate Consideration as, in accordance with the
foregoing provisions, the Holder may be entitled to receive, and the other
obligations under this Warrant.  The provisions of this paragraph (b) shall
similarly apply to subsequent transactions analogous of a Fundamental
Transaction type.
 

 
4

--------------------------------------------------------------------------------

 

(c)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to paragraph (a) of this Section, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
increased or decreased proportionately, so that after such adjustment the
aggregate Exercise Price payable hereunder for the adjusted number of Warrant
Shares shall be the same as the aggregate Exercise Price in effect immediately
prior to such adjustment.
 
(d)           Calculations.  All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.  The
number of shares of Common Stock outstanding at any given time shall not include
shares owned or held by or for the account of the Company, and the disposition
of any such shares shall be considered an issue or sale of Common Stock.
 
(e)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and setting forth a brief statement
of the facts upon which such adjustment is based.  Upon written request, the
Company will promptly deliver a copy of each such certificate to the Holder and
to the Transfer Agent.
 
(f)           Notice of Corporate Events.  If, while this Warrant is
outstanding, the Company (i) declares a dividend or any other distribution of
cash, securities or other property in respect of its Common Stock, including,
without limitation, any granting of rights or warrants to subscribe for or
purchase any capital stock of the Company or any subsidiary to all of its
holders of Common Stock, (ii) authorizes or approves, enters into any agreement
contemplating or solicits stockholder approval for any Fundamental Transaction
or (iii) authorizes the voluntary dissolution, liquidation or winding up of the
affairs of the Company, then, except if such notice and the contents thereof
shall be deemed to constitute material non-public information, the Company shall
deliver to the Holder a notice of such transaction at least twenty (20) days
prior to the applicable record or effective date on which a Person would need to
hold Common Stock in order to participate in or vote with respect to such
transaction; provided, however, that the failure to deliver such notice or any
defect therein shall not affect the validity of the corporate action required to
be described in such notice. To the extent that any notice provided hereunder
constitutes, or contains, material, non-public information regarding the Company
or any of its subsidiaries, the Company shall simultaneously file such notice
with the Commission (as defined in the Purchase Agreement) pursuant to a Current
Report on Form 8-K.
 

 
5

--------------------------------------------------------------------------------

 

10.           Payment of Exercise Price. The Holder may pay the Exercise Price
in one of the following manners:
 
(a)           Cash Exercise.  The Holder may deliver immediately available
funds; or
 
(b)           Cashless Exercise.  The Holder may notify the Company in an
Exercise Notice of its election to utilize cashless exercise, in which event the
Company shall issue to the Holder the number of Warrant Shares determined as
follows:
 
X = Y [(A-B)/A]
 
where:
 
X = the number of Warrant Shares to be issued to the Holder.
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
 
A = the average of the closing prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.
 
B = the Exercise Price.
 
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.
 
11.           No Fractional Shares.  No fractional shares of Warrant Shares will
be issued in connection with any exercise of this Warrant.  In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the closing price of one
Warrant Share as reported by the applicable Trading Market on the Exercise Date.
 

 
6

--------------------------------------------------------------------------------

 

12.           Notices.  Any and all notices or other communications or
deliveries hereunder (including, without limitation, any Exercise Notice) shall
be in writing and shall be deemed given and effective on the earliest of (i) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section prior to 5:00 p.m. (pacific
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 5:00 p.m. (pacific time) on any Trading Day, (iii) the Trading Day
following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.  The addresses for such communications shall be:  (i) if
to the Company, to St. Bernard Software, Inc., 15015 Avenue of Science, San
Diego, CA 92128, Attn: President, or (ii) if to the Holder, to the address or
facsimile number appearing on the Warrant Register or such other address or
facsimile number as the Holder may provide to the Company in accordance with
this Section.
 
13.           Warrant Agent.  The Company shall serve as warrant agent under
this Warrant.  Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.
 
14.           Limitations on Exercise. Notwithstanding anything to the contrary
contained herein, the number of Warrant Shares that may be acquired by the
Holder upon any exercise of this Warrant (or otherwise in respect hereof) shall
be limited to the extent necessary to ensure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by the Holder and its Affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act, does not exceed 9.99% of the total number of
then issued and outstanding shares of Common Stock (including for such purpose
the shares of Common Stock issuable upon such exercise), it being acknowledged
by the Holder that the Company is not representing to such Holder that such
calculation is in compliance with Section 13(d) of the Exchange Act and such
Holder is solely responsible for any schedules required to be filed in
accordance therewith.  To the extent that the limitation contained in this
Section 14 applies, the determination of whether this Warrant is exercisable (in
relation to other securities owned by such Holder) and of which a portion of
this Warrant is exercisable shall be in the sole discretion of a Holder, and the
submission of an Exercise Notice shall be deemed to be the Holder’s
determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which portion of this Warrant is
exercisable, in each case subject to such aggregate percentage limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.  In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  Upon the
written request of the Holder, the Company shall within three (3) Trading Days
confirm orally and in writing to such Holder the number of shares of Common
Stock then outstanding.  This provision shall not restrict the number of shares
of Common Stock which a Holder may receive or beneficially own in order to
determine the amount of securities or other consideration that such Holder may
receive in the event of a Fundamental Transaction as contemplated in Section 9
of this Warrant.  By written notice to the Company, which will not be effective
until the sixty-first (61st) day after such notice is delivered to the Company,
the Holder may waive or amend the provisions of this Section 14 (but such waiver
will not affect any other holder) to change the beneficial ownership limitation
to such other percent of the number of shares of the Common Stock outstanding as
may be determined by the Holder.
 

 
7

--------------------------------------------------------------------------------

 

15.           Miscellaneous.
 
(a)           This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and assigns.  Subject to the
preceding sentence, nothing in this Warrant shall be construed to give to any
Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant.
 
(b)           Amendments; Waivers.  No provision of this Warrant may be waived
or amended except in a written instrument signed by the Company and the Holders
holding at least sixty-six and two-thirds percent (66 2/3%) of the outstanding
and unpaid principal amount of the Notes; provided that any amendment or waiver
which adversely affects the rights of any of the Holders in a manner that is
disproportionate to the adverse effect on the rights of the other Holders,
respectively, shall require the written consent of sixty-six and two-thirds
percent (66 2/3%) of the outstanding and unpaid principal amount of the Notes
held by such disproportionately affected Holders.  No waiver of any default with
respect to any provision, condition or requirement of this Warrant shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.  Each Holder acknowledges that
by the operation of this paragraph, the Holders of sixty-six and two-thirds
percent (66 2/3%) of the outstanding and unpaid principal amount of the Notes
issued hereunder will have the right and power to diminish or eliminate all
rights of such Holder under this Warrant.
 
(c)           All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be governed by and construed and
enforced in accordance with the internal laws of the State of California,
without regard to the principles of conflicts of law thereof.  Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of this Warrant and the transactions herein contemplated (“Proceedings”)
(whether brought against a party hereto or its respective Affiliates, employees
or agents) may be commenced non-exclusively in the state and federal courts
sitting in San Diego, California (the “San Diego Courts”).  Each party hereto
hereby irrevocably submits to the non-exclusive jurisdiction of the San Diego
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any San Diego Court, or that
such Proceeding has been commenced in an improper or inconvenient forum. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Warrant and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law.  Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Warrant or the transactions contemplated hereby.  If either
party shall commence a Proceeding to enforce any provisions of this Warrant,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 

 
8

--------------------------------------------------------------------------------

 

(d)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
 
(e)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]
 

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
 

 
ST. BERNARD SOFTWARE, INC.
 
 
By: _______________________________
Name:
Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
10

--------------------------------------------------------------------------------

 

 


 
ST. BERNARD SOFTWARE, INC.
WARRANT ORIGINALLY ISSUED [                  ], 2010
WARRANT NO. [  ]
 
 
EXERCISE NOTICE
 
To ST. BERNARD SOFTWARE, INC.:
 
The undersigned hereby irrevocably elects to purchase  _____________ shares of
Common Stock pursuant to the attached Warrant.
 
The Holder intends that payment of the Exercise Price shall be made as:
 
______ a Cash Exercise with respect to _________________ Warrant Shares; and/or


______ a Cashless Exercise with respect to _________________ Warrant Shares, as
permitted by Section 10 of the attached Warrant.


 
If such Holder is not utilizing the cashless exercise provisions set forth in
the Warrant, the Holder encloses herewith $________ in cash, certified or
official bank check or checks or other immediately available funds, which sum
represents the aggregate Exercise Price (as defined in the Warrant) for such
Warrant Shares, together with any applicable taxes payable by the undersigned
pursuant to the Warrant.
 
The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of
 
 

  PLEASE INSERT SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER

 
 
(Please print name and address)


 
 
 

  Confirmed:    
 
ST BERNARD SOFTWARE, INC.
 
 
 
By:     ___________________________________
 
Name:
 
Title:

 

  Date:  __________________________________

 
 
 
 

 
11

--------------------------------------------------------------------------------

 



 
ST. BERNARD SOFTWARE, INC.
WARRANT ORIGINALLY ISSUED [               ], 2010
WARRANT NO. [  ]
 
 
FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the above-captioned
Warrant to purchase  ____________ shares of Common Stock to which such Warrant
relates and appoints ________________ attorney to transfer said right on the
books of the Company with full power of substitution in the premises.
 
Dated:           _______________, ____
 
 
 

 
_______________________________________
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
 
_______________________________________
Address of Transferee
 
_______________________________________
 
_______________________________________

 
 
 
In the presence of:
 
 
__________________________
 
 
 
 
 
 
12

--------------------------------------------------------------------------------
